DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Claims 1-10		Elected
Claims 11-27		Withdrawn (non-elected)
Prior Art References:
Liddell			US 1,611,210
McGraw, Jr.		US 731,599

Response to Arguments
Applicant's election with traverse of Species A, claims 1-10, figures 8-16 in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) “that the search and examination of at least claims 1-13 may be made without serious burden.”  This is not found persuasive because:
(1) the search required for the elected invention would not necessarily include a search for the unelected invention since the inventions are classified in different classes, and/or
(2) examination is not limited simply to search. In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's argument with regard to same. The additional search and the determination of patentability for multiple, patentably distinct inventions would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liddell (US 1,611,210).

Regarding claim 1, Liddell discloses a nut (abstract), comprising: 
a nut main body (1) having a tapped hole (2) formed therein; 
an annular member (3) formed on the side of a top surface of the nut main body (1); and 
an outer frame member (8, 9) formed on the side of an outer edge of the annular member (3), wherein: 
the annular member (3) includes a second end portion (6) in contact with the top surface of the nut main body (1) and a first end portion (5) located opposite to the second end portion (6), 
a top surface of the first end portion (5) is located above a top surface of the second end portion (6), 
before the nut (fig. 1) is tightened, a first gap (fig. 1) is formed between the first end portion (5) and the top surface of the nut main body (1), and 
also in a state where the nut is tightened (fig. 6), the first gap (fig. 6) is present between the annular member (3) and the top surface of the nut main body (1). 

Regarding claim 4, Liddell discloses the nut according to claim 1, wherein in a state where the nut is tightened (fig. 6), a side surface of the annular member (3) is in contact with an inner wall (9) of the outer frame member (8, 9).

Regarding claim 5, Liddell discloses the nut according to claim 1, wherein in a state where the nut is tightened (fig. 6), the top surface of the first end portion (5) is at the same level as that of a top surface of the outer frame member (8, 9).

Regarding claim 6, Liddell discloses the nut according to claim 1, wherein: 
a part of a top surface of the outer frame member (8, 9) is an extending portion (8) extending toward a center thereof, and 
the extending portion (8) presses a top surface of the annular member (3).

Regarding claim 7, Liddell discloses the nut according to claim 1, wherein: 
the nut main body (1) includes side surfaces defining a polygonal nut (fig. 3), and 
an outer side surface (fig. 1) of the outer frame member (8, 9) is formed to be continuous with a side surface of the nut main body (1) at the same plane.

Regarding claim 9, Liddell discloses the nut according to claim 1, wherein: 
the top surface of the nut main body (1) and a top surface of the outer frame member (8, 9) are along a horizontal direction perpendicular to a vertical direction, and 
the annular member (3) has a structure (6; figs. 1-2) extending spirally upward from the second end portion (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liddell (US 1,611,210).

Regarding claim 2, Liddell discloses the nut according to claim 1, except for wherein: 
a second gap (fig. 1) is formed between a side surface of the annular member (3) and an inner wall (9) of the outer frame member (8, 9), and the inner wall (9) of the outer frame member (8, 9) is inclining while tapering in an upward direction.
However, it would have been an obvious matter of design choice wherein a second gap is formed between a side surface of the annular member and an inner wall of the outer frame member, and the inner wall of the outer frame member is inclining while tapering in an upward direction, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Liddell.

Regarding claim 3, Liddell discloses the nut according to claim 2, wherein: 
the nut main body (1) includes side surfaces defining a polygonal nut (fig. 3), 
the annular member (3) has a circular annular shape (fig. 3) having an opening (fig. 3), corresponding to the tapped hole (2), formed therein, 
a third gap (4) is formed between an end surface of the first end portion (5) and an end surface of the second end portion (6) of the annular member (3), and 
except for [the inner wall (9) of the outer frame member (8, 9) is inclining such that the second gap (fig. 1) is made larger in a direction from the top surface of the nut main body (1) toward a top surface of the outer frame member (8, 9)].
However, it would have been an obvious matter of design choice wherein the inner wall of the outer frame member is inclining such that the second gap is made larger in a direction from the top surface of the nut main body toward a top surface of the outer frame member, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Liddell.

Regarding claim 8, Liddell discloses the nut according to claim 1, except for wherein the nut main body (1), the annular member (3) and the outer frame member (8, 9) are integrally molded.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the nut main body, the annular member and the outer frame member are integrally molded, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Further, Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “molded”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liddell (US 1,611,210) in view of McGraw, Jr. (US 731,599).

Regarding claim 10, Liddell discloses the nut according to claim 1, except for wherein an inner wall of a central opening of the annular member (3) has a screw groove, corresponding to the tapped hole (2) of the nut main body (1), formed therein.
	Examiner notes that Liddell does not explicitly disclose wherein an inner wall of a central opening of the annular member has a screw groove, corresponding to the tapped hole of the nut main body, formed therein. However, McGraw teaches wherein an inner wall (4) of a central opening (fig. 1) of the annular member (1) has a screw groove (page 1, col. 2, lines 81-86; “full standard thread”), corresponding to the tapped hole (figs. 1, 4) of the nut main body (5), formed therein. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liddell wherein an inner wall of a central opening of the annular member has a screw groove, corresponding to the tapped hole of the nut main body, formed therein as taught by McGraw to provide a more secure connection between components (page 1, col. 1, lines 23-30; “cause a positive lock “).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd